DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 10 January 2022 and 31 May 2022 are made of record.

Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,283,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application comprises the same but a broad subject matter with respect to the parent patent. For example, the instant application comprises the claim element “at least two antennas each configured to communicate in at least a radio frequency (RF) low band” whereas the parent patent comprises a specific identification to “four antennas each configured to communicate in at least a radio frequency (RF) low band”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. US 7,444,175.
As to claim 1, Ito teaches a communication device (figures 1A-1D, 6a and 6b, a foldable mobile terminal) comprising: 
a housing assembly comprising a first housing portion and a second housing portion each respectively having a proximal side (figures 1A-1D and 6B, column 2, lines 44-67 and column 5, lines 35-67, the mobile terminal is freely foldable with a first housing 103, 611 and a second housing 104, 612 being coupled to each other by a hinge 105, 613), 
a pivot mechanism connected between respective proximal sides of the first and the second housing portions for relative movement of the housing assembly between an open position and a closed position, the closed position aligning each of a plurality of first housing antenna positions in the first housing portion adjacent to one of a plurality of second housing antenna positions in the second housing portion to present adjacent antenna positions (figures 1A-1D and 6B, column 3, lines 7-32 and lines 35-67, the mobile terminal is freely foldable with a first housing 103, 611 and a second housing 104, 612 being coupled to each other by a hinge 105; a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612 in a diagonal relationship that do not overlap), 
at least two antennas each configured to communicate in at least a radio frequency (RF) low band, each antenna positioned within one of the first housing portion and the second housing portion at a different one of the adjacent antenna positions to prevent antenna-to-antenna signal cancelations (figures 1A, 5A, 5B and 6B, column 3, lines 7-32 and lines 35-67, a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612 in a diagonal relationship that do not overlap for application in a diversity mode without degradation of electrical performance),  and 
a radio frequency (RF) front end communicatively coupled to the at least two antennas and having transceivers that utilize the at least two antennas to communicate without antenna-to-antenna signal cancellation in RF low band while the housing assembly is in either the open position or the closed position (figures 1A-1D, 5A, 5B, 6A and 6B, column 5, line 1 to column 6, line 67, the terminal comprises a first and second radio unit 604, 605, high frequency switch 603, switch controller 609, folding-in/ folding-out detector 607, receiving level detector 610 and synthesizer 605;  the electrical performance of each antenna does not deteriorate regardless of the folding-in/ folding-out of the terminals since the two or more antennas do not come in contact or overlap with each other).

As to claim 6 with respect to claim 1, Ito teaches the RF front end is configured to independently use the plurality of antennas in support of transmission diversity while the housing assembly is in either of the at least partially open position and the closed position (figures 6A and 6B, column 5, lines 35-67, mobile terminal comprising an RF front end for changing a selective diversity receiving mode and a synthesis diversity receiving mode according to the folding-in/ folding-out of the terminal).

As to claim 9, Ito teaches a method comprising:
providing a housing assembly having first housing portion and a second housing portion each having a distal side opposite to a proximal side and a first lateral side and a second lateral side extending between the respective proximal side and the distal side, the first housing portion including at least two first housing antenna positions, the second housing portion including at least two second housing antenna positions that, when the housing assembly is in a closed position, the at least two second housing antenna positions are aligned adjacent to the at least two first housing antenna positions, presenting adjacent antenna positions positions (figures 1A-1D and 6B, column 3, lines 7-32 and lines 35-67, the mobile terminal is freely foldable with a first housing 103, 611 and a second housing 104, 612 being coupled to each other by a hinge 105; a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612 in a diagonal relationship that do not overlap), 
providing a plurality of antennas each configured to communicate in at least a radio frequency (RF) low band (figures 1A, 5A, 5B and 6B, column 3, lines 7-32 and lines 35-67, terminal device comprising at least two antenna for wireless communication including a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612),
positioning each antenna within one of the first housing portion and the second housing portion at a different one of the adjacent antenna positions to prevent antenna-to-antenna signal cancellations (figures 1A, 5A, 5B and 6B, column 3, lines 7-32 and lines 35-67, a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612 in a diagonal relationship that do not overlap for application in a diversity mode without degradation of electrical performance),   and
connecting respective proximal sides of the first and the second housing portions with a pivot mechanism for relative movement between an open position and a closed position that aligns the at least two upper antenna positions on the first housing portion paired respectively with the at least two antenna positions on the second housing portion (figures 1A-1D and 6B, column 3, lines 7-32 and lines 35-67, the mobile terminal is freely foldable with a first housing 103, 611 and a second housing 104, 612 being coupled to each other by a hinge 105; a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612 in a diagonal relationship that do not overlap), 

As to claim 13, Ito teaches a method comprising:
monitoring a housing position sensor within a housing assembly of a communication device and that detects: (1) when the housing assembly is in a closed position; and (ii) when the housing assembly is in an at least partially open position, the housing assembly having first and second housing portions connected at respective proximal sides for relative movement of the housing assembly between an open position and the closed position that aligns each of a plurality of first antenna positions in the first housing portion adjacent to one of a plurality of second antenna positions in the second housing portion to present adjacent antenna positions, the first housing portion and the second housing portion each having a distal side opposite to a proximal side and a first lateral side and a second lateral side extending between the proximal sides and the distal sides (figures 1A-1D and 6B, column 3, lines 7-32 and lines 35-67, the mobile terminal is freely foldable with a first housing 103, 611 and a second housing 104, 612 being coupled to each other by a hinge 105; a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612 in a diagonal relationship that do not overlap), 
triggering an application executed by a controller of the communication device in response determining that the housing assembly has changed from a closed position to an at least partially open position (column 5, lines 35-67, the mobile terminal determines changing a selective diversity receiving mode and a synthesis diversity receiving mode according to detection of the open or closed terminal), and
communicating in at least a low band (LB), via each of a plurality of antennas, respectively by different transceiver channels of a radio frequency (RF) front end of a communication device while the housing assembly is in either of the open position and the closed position (figures 1A-1D, 6A and 6B, the antennas 601 and 602 are arranged on the first and second housing 611, 612 so that they do not overlap open or closed and connectged to a high frequency switch 603 to select an antenna to be connected to a first and second radio units 604, 605).
wherein each of the plurality of antennas are positioned at a different upper and the lower antenna positions within one of the first housing portion or the second housing portion to communicate without antenna-to-antenna signal cancellation in RF low band while the housing assembly is in either of the open position and the closed position (figures 1A, 5A, 5B and 6B, column 3, lines 7-32 and lines 35-67, a first antenna 201, 601 (also an “antenna position”) is arranged in a right upper corner on the outside face of a first housing 205, 611 and the second antenna 202, 602 is arranged on a left lower corner of the outside face of the second housing 206, 612 in a diagonal relationship that do not overlap for application in a diversity mode without degradation of electrical performance),   

As to claim 16 with respect to claim 13, Ito teaches communicating via each one of the plurality of antennas in support of transmission diversity without antenna-to-antenna signal cancellation in RF low band while the housing assembly is in either of the at least partially open position and the closed position (figures 6A and 6B, column 5, lines 35-67, mobile terminal comprising an RF front end for changing a selective diversity receiving mode and a synthesis diversity receiving mode according to the folding-in/ folding-out of the terminal).

Allowable Subject Matter
Claims 2-5, 7, 8, 10-12, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644